Exhibit 10.1

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) dated
as of August 30, 2013 between SILICON VALLEY BANK, a California corporation
(“Bank”), and SOLTA MEDICAL, INC., a Delaware corporation (“Borrower”) amends
and restates, in its entirety, that certain Loan and Security Agreement between
Borrower and Bank dated as of March 9, 2009 and provides the terms on which Bank
shall lend to Borrower and Borrower shall repay Bank. The parties agree as
follows:

1 ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

2 LOAN AND TERMS OF PAYMENT

2.1 Promise to Pay. Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.

2.1.1 Revolving Advances.

(a) Availability. Subject to the terms and conditions of this Agreement, Bank
shall make Advances not exceeding the Availability Amount. Amounts borrowed
hereunder may be repaid and, prior to the Revolving Line Maturity Date,
reborrowed, subject to the applicable terms and conditions precedent herein.

(b) Termination; Repayment. The Revolving Line terminates on the Revolving Line
Maturity Date, when the principal amount of all Advances, the unpaid interest
thereon, and all other Obligations relating to the Revolving Line shall be
immediately due and payable.

(c) Early Termination. At Borrower’s option, Borrower shall have the option to
terminate the Revolving Line prior to the Revolving Maturity Date, provided
Borrower (a) provides written notice to Bank of its election to exercise to
terminate the Revolving Line at least fifteen (15) days prior to such
termination, and (b) pays, on the date of such termination (i) all accrued and
unpaid interest with respect to the outstanding Advances through the date of
such Termination; (ii) all outstanding principal with respect to the Advances;
(iii) an early termination fee equal to Three Hundred Sixty Thousand Dollars
($360,000) (the “Revolving Line Termination Fee”); (iv) any portion of the
Revolving Line Facility Fees not yet paid, and (v) all other sums, if any, that
shall have become due and payable hereunder with respect to this Agreement.

2.1.2 Term Loan.

(a) Availability. Bank shall make (i) the first tranche of a term loan available
to Borrower in an amount equal to the Tranche I Term Loan Amount on the
Effective Date (“Tranche I”) and (ii) provided that Borrower has achieved
trailing twelve (12) month EBITDA of at least Fifteen Million Dollars
($15,000,000) for the period ending June 30, 2014 and provided that no Event of
Default has occurred and is continuing, the second tranche of a term loan
available to Borrower in an amount up to the Tranche II Term Loan Amount during
the Draw Period (“Tranche II”), each subject to the satisfaction of the terms
and conditions of this Agreement. The proceeds of Tranche I of the Term Loan
shall be used to refinance existing Indebtedness owing from Borrower to Bank and
for general working capital purposes. The proceeds of Tranche II of the Term
Loan shall be used for general working capital purposes.



--------------------------------------------------------------------------------

(b) Repayment. Interest shall accrue on each tranche of the Term Loan from the
date such tranche of the Term Loan is made. Borrower shall repay the Term Loan
in thirty (30) equal monthly installments of principal and interest (each a
“Term Loan Payment”) on the first day of each month beginning on September 1,
2014. Borrower’s final Term Loan Payment, due on the Term Loan Maturity Date,
shall include all outstanding principal and accrued and unpaid interest with
respect to the Term Loan.

(c) Prepayment.

(i) Voluntary Prepayment. At Borrower’s option, Borrower shall have the option
to prepay all, but not less than all, of the Term Loan, provided Borrower
(a) provides written notice to Bank of its election to exercise to prepay the
Term Loan at least fifteen (15) days prior to such prepayment, and (b) pays, on
the date of the prepayment (i) all accrued and unpaid interest with respect to
the Term Loan through the date the prepayment is made; (ii) all unpaid principal
with respect to the Term Loan; (iii) the Final Payment Fee, (iv) a prepayment
fee equal to Nine Hundred Thousand Dollars ($900,000) (the “Term Loan Prepayment
Fee”) and (v) all other sums, if any, that shall have become due and payable
hereunder with respect to this Agreement.

(ii) Mandatory Prepayment Upon an Acceleration. If the Term Loan is accelerated
following the occurrence and during the continuance of an Event of Default,
Borrower shall immediately pay to Bank an amount equal to the sum of (i) all
outstanding principal plus accrued and unpaid interest with respect to the Term
Loan, (ii) the Term Loan Prepayment Fee, (iii) the Final Payment Fee and
(iv) all other sums, if any, that shall have become due and payable hereunder in
connection with the Term Loan.

2.2 Overadvances. If, at any time, the outstanding aggregate principal amount of
all Advances exceeds the lesser of either the Revolving Line or the Borrowing
Base (such excess, the “Overadvance”), Borrower shall immediately pay to Bank in
cash the amount of such Overadvance.

2.3 Payment of Interest on the Credit Extensions.

(a) Interest Rate.

(i) Advances. Subject to Section 2.3(b), the principal amount outstanding under
the Revolving Line shall accrue interest at a floating per annum rate equal to
the greater of (A) one percentage point (1.00%) above the Prime Rate or (B) five
percent (5.00%).

(ii) Term Loan. Subject to Section 2.3(b), the principal amount outstanding
under the Term Loan shall accrue interest at a fixed per annum rate equal to
three and three quarters percent (3.75%) which interest shall be payable
monthly.

(b) Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is five percentage points above the rate that is otherwise applicable thereto
(the “Default Rate”). Payment or acceptance of the increased interest rate
provided in this Section 2.3(b) is not a permitted alternative to timely payment
and shall not constitute a waiver of any Event of Default or otherwise prejudice
or limit any rights or remedies of Bank.

(c) Adjustment to Interest Rate. Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.

(d) 360-Day Year. Interest shall be computed on the basis of a 360-day year for
the actual number of days elapsed.

(e) Debit of Accounts. Bank may debit any of Borrower’s deposit accounts,
including the Designated Deposit Account, for principal and interest payments or
any other amounts Borrower owes Bank when due. These debits shall not constitute
a set-off.

 

- 2 -



--------------------------------------------------------------------------------

(f) Payments. Unless otherwise provided, interest is payable monthly on the
first calendar day of each month. Payments of principal and/or interest received
after 12:00 p.m. Pacific time are considered received at the opening of business
on the next Business Day. When a payment is due on a day that is not a Business
Day, the payment is due the next Business Day and additional fees or interest,
as applicable, shall continue to accrue.

2.4 Fees. Borrower shall pay to Bank:

(a) Revolving Line Facility Fees. Three (3) fully earned, non-refundable
facility fees of Two Hundred Forty Thousand Dollars ($240,000) payable as
follows (i) on the Effective Date, (ii) on the earlier of the first anniversary
of the Effective Date or the date the Revolving Line is terminated early
pursuant to Section 2.1.1(c) and (iii) on the earlier the second anniversary of
the Effective Date or the date the Revolving Line is terminated early pursuant
to Section 2.1.1(c) (collectively, the “Revolving Line Facility Fees”);

(b) Final Payment Fee. On the earliest of (i) the Term Loan Maturity Date,
(ii) the date such Term Loan is prepaid in full or (iii) the date the Term Loan
is accelerated following the occurrence of an Event of Default, a fee equal to
Two Million One Hundred Thousand Dollars ($2,100,000) (the “Final Payment Fee”);

(c) Revolving Line Termination Fee. The Revolving Line Termination Fee if and
when due pursuant to the terms of Section 2.1.1(c);

(d) Term Loan Prepayment Fee. The Term Loan Prepayment Fee if and when due
pursuant to the terms of Section 2.1.2(c); and

(e) Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees and
expenses, plus expenses, for documentation and negotiation of this Agreement)
incurred through and after the Effective Date, when due. Borrower has given Bank
a good faith deposit of Fifty Thousand Dollars ($50,000) which shall be applied
to Bank Expenses.

3 CONDITIONS OF LOANS

3.1 Conditions Precedent to Initial Credit Extension. Bank’s obligation to make
the initial Credit Extension is subject to the condition precedent that Borrower
shall consent to or have delivered, in form and substance satisfactory to Bank,
such documents, and completion of such other matters, as Bank may reasonably
deem necessary or appropriate, including, without limitation:

(a) duly executed original signatures to the Loan Documents to which Borrower,
any Guarantor or Bank is a party;

(b) duly executed original signatures to the Control Agreements, if any;

(c) their Operating Documents and a good standing certificate of Borrower and
Guarantor certified by the Secretary of State of the State of Delaware as of a
date no earlier than thirty (30) days prior to the Effective Date;

(d) duly executed original signatures to the completed Borrowing Resolutions for
Borrower and each Guarantor;

(e) certified copies, dated as of a recent date, of financing statement
searches, as Bank shall request, accompanied by written evidence (including any
UCC termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released;

(f) the Perfection Certificate(s) executed by Borrower and each Guarantor;

 

- 3 -



--------------------------------------------------------------------------------

(g) evidence satisfactory to Bank that the insurance policies required by
Section 6.5 hereof are in full force and effect, together with appropriate
evidence showing lender loss payable and/or additional insured clauses or
endorsements in favor of Bank; and

(h) payment of the fees and Bank Expenses then due as specified in Section 2.4
hereof.

3.2 Conditions Precedent to all Credit Extensions. Bank’s obligations to make
each Credit Extension, including the initial Credit Extension, is subject to the
following:

(a) except as otherwise provided in Section 3.4(a), timely receipt of an
executed Payment/Advance Form;

(b) the representations and warranties in Section 5 shall be true in all
material respects on the date of the Payment/Advance Form and on the Funding
Date of each Credit Extension; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, and no Event of Default shall have occurred and be continuing
or result from the Credit Extension. Each Credit Extension is Borrower’s
representation and warranty on that date that the representations and warranties
in Section 5 remain true in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and

(c) in Bank’s sole but reasonable discretion, there has not been a Material
Adverse Change.

3.3 Postclosing Conditions. No later than sixty (60) days after the Effective
Date, (i) Borrower shall move all current credit card relationships to Bank and
(ii) Borrower shall deliver to Bank a landlord waiver with respect to each
location leased by Borrower or any Guarantor. No later than forty five (45) days
after the Effective Date, Borrower shall deliver evidence to Bank that Imperial
Bank has released all assignments with respect to Borrower’s registered
Intellectual Property.

3.4 Covenant to Deliver. Borrower agrees to deliver to Bank each item required
to be delivered to Bank under this Agreement as a condition to any Credit
Extension. Borrower expressly agrees that a Credit Extension made prior to the
receipt by Bank of any such item shall not constitute a waiver by Bank of
Borrower’s obligation to deliver such item, and any such Credit Extension in the
absence of a required item shall be made in Bank’s sole discretion.

3.5 Procedures for Borrowing.

(a) Advances. Subject to the prior satisfaction of all other applicable
conditions to the making of an Advance set forth in this Agreement, to obtain an
Advance, Borrower shall notify Bank (which notice shall be irrevocable) by
electronic mail, facsimile, or telephone by 12:00 p.m. Pacific time on the
Funding Date of the Advance. Together with any such electronic or facsimile
notification, Borrower shall deliver to Bank by electronic mail or facsimile a
completed Payment/Advance Form executed by a Responsible Officer or his or her
designee. Bank may rely on any telephone notice given by a person whom Bank
believes is a Responsible Officer or designee. Bank shall credit Advances to the
Designated Deposit Account. Bank may make Advances under this Agreement based on
instructions from a Responsible Officer or his or her designee or without
instructions if the Advances are necessary to meet Obligations which have become
due.

(b) Term Loan. Subject to the prior satisfaction of all other applicable
conditions to the making of either tranche of the Term Loan, to obtain either
tranche of the Term Loan, Borrower shall notify Bank (which notice shall be
irrevocable) by electronic mail, facsimile, or telephone by 12:00 p.m. Pacific
time on the Funding Date of the applicable tranche of the Term Loan. Together
with any such electronic or facsimile notification, Borrower shall deliver to
Bank by electronic mail or facsimile a completed Payment/Advance Form executed
by a Responsible Officer or his or her designee. Bank may rely on any telephone
notice given by a person whom Bank believes is a Responsible Officer or
designee. Bank shall credit the applicable tranche of the Term Loan to the
Designated Deposit Account.

 

- 4 -



--------------------------------------------------------------------------------

4 CREATION OF SECURITY INTEREST.

4.1 Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.
Borrower represents, warrants, and covenants that the security interest granted
herein is and shall at all times continue to be a first priority perfected
security interest in the Collateral (subject only to Permitted Liens that by
operation of law have superior priority to Bank’s Lien under this Agreement). If
Borrower shall acquire a commercial tort claim, Borrower shall promptly notify
Bank in a writing signed by Borrower of the general details thereof and grant to
Bank in such writing a security interest therein and in the proceeds thereof,
all upon the terms of this Agreement, with such writing to be in form and
substance reasonably satisfactory to Bank.

Notwithstanding the foregoing or anything else contained herein to the contrary,
“Collateral” shall not include (i) property that is nonassignable by its terms
without the consent of the licensor thereof or another party, or equipment
subject to a lien described in subsection (c) of the defined term “Permitted
Liens” and subject to a negative pledge (but in each case, only to the extent
such prohibition on transfer or negative pledge is enforceable under applicable
law, including, without limitation, Sections 9406 and 9408 of the Code),
(ii) property, if the granting of a security interest therein is prohibited by
contract or is contrary to applicable law, provided that upon the cessation of
any such restriction or prohibition, such property shall automatically become
part of the Collateral; (iii) more than sixty five percent (65%) of the
presently existing and hereafter arising issued and outstanding shares of
capital stock owned by Borrower of any Foreign Subsidiary which shares entitle
the holder thereof to vote for directors or any other matter or (iv) any
application for a trademark (including, without limitation, intent-to-use
trademark or service applications and any goodwill associated therewith) that
would otherwise be deemed invalidated, cancelled or abandoned due to the grant
of a Lien thereon unless and until such time as the grant of such Lien will not
affect the validity of such trademark.

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that may have superior priority to Bank’s Lien in this
Agreement).

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are paid in
full, and at such time, Bank shall, at Borrower’s sole cost and expense,
terminate its security interest in the Collateral and all rights therein shall
revert to Borrower. In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are paid in full and all
obligations under Bank Services Agreements have been cash collateralized to
Bank’s satisfaction, and (y) Bank no longer has any obligations to make any
Credit Extensions to Borrower hereunder, Bank shall terminated this Agreement
and the security interest granted herein. Borrower may terminate its power to
request Credit Extensions from Bank by delivery to Bank of a written undertaking
(“Termination Notice”) by Borrower not to request future Credit Extensions which
shall be effective upon receipt. Promptly after receipt of the Termination
Notice, Bank shall inform Borrower in writing of the amount of cash collateral
required to satisfy Bank with respect to obligation under each Bank Services
Agreement in Bank’s good faith business judgment. In the event such Bank
Services consist of outstanding Letters of Credit, Borrower shall provide to
Bank cash collateral in an amount equal to one hundred ten percent (110%) of the
Dollar Equivalent of the face amount of all such Letters of Credit plus all
interest, fees, and costs due or to become due in connection therewith (as
estimated by Bank in its good faith business judgment), to secure all of the
Obligations relating to such Letters of Credit. When this Agreement is
terminated, Bank shall promptly take all actions and execute all documents
reasonably requested by Borrower, at Borrower’s sole expense, to evidence or to
effect more fully such terminations.

 

- 5 -



--------------------------------------------------------------------------------

4.2 Authorization to File Financing Statements. Borrower hereby authorizes Bank
to file financing statements, without notice to Borrower, with all appropriate
jurisdictions to perfect or protect Bank’s interest or rights hereunder,
including a notice that any disposition of the Collateral, by either Borrower or
any other Person, shall be deemed to violate the rights of Bank under the Code.
Such financing statements may indicate the Collateral as “all assets of the
Debtor” or words of similar effect, or as being of an equal or lesser scope, or
with greater detail, all in Bank’s discretion.

5 REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

5.1 Due Organization, Authorization; Power and Authority. Borrower is duly
existing and in good standing in its jurisdiction of formation and is qualified
and licensed to do business and is in good standing in any jurisdiction in which
the conduct of its business or its ownership of property requires that it be
qualified except where the failure to do so could not reasonably be expected to
have a material adverse effect on Borrower’s business. In connection with this
Agreement, Borrower has delivered to Bank completed certificates signed by
Borrower and Guarantor, respectively, entitled “Perfection Certificate”.
Borrower represents and warrants to Bank that (a) Borrower’s exact legal name is
that indicated on the Perfection Certificate and on the signature page hereof;
(b) Borrower is an organization of the type and is organized in the jurisdiction
set forth in the Perfection Certificate; (c) the Perfection Certificate
accurately sets forth Borrower’s organizational identification number or
accurately states that Borrower has none; (d) the Perfection Certificate
accurately sets forth Borrower’s place of business, or, if more than one, its
chief executive office as well as Borrower’s mailing address (if different than
its chief executive office); (e) Borrower (and each of its predecessors) has
not, in the past five (5) years, changed its jurisdiction of formation,
organizational structure or type, or any organizational number assigned by its
jurisdiction; and (f) as of the Effective Date, all other information set forth
on the Perfection Certificate pertaining to Borrower and each of its
Subsidiaries is accurate and complete (it being understood and agreed that
Borrower may from time to time update certain information in the Perfection
Certificate after the Effective Date to the extent permitted by one or more
specific provisions in this Agreement). If Borrower is not now a Registered
Organization but later becomes one, Borrower shall promptly notify Bank of such
occurrence and provide Bank with Borrower’s organizational identification
number.

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any its Subsidiaries or any of their property or assets may be
bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect or (v) constitute an event of default under any material
agreement by which Borrower is bound. Borrower is not in default under any
agreement to which it is a party or by which it is bound in which the default
could reasonably be expected to have a material adverse effect on Borrower’s
business.

5.2 Collateral. Borrower has good title to, has rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Borrower
has no deposit accounts other than the deposit accounts with Bank, the deposit
accounts, if any, described in the Perfection Certificate delivered to Bank in
connection herewith, or of which Borrower has given Bank notice and taken such
actions as are necessary to give Bank a perfected security interest therein. The
Accounts are bona fide, existing obligations of the Account Debtors.

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate. None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate. In the event that Borrower, after the
date hereof, intends to store or otherwise deliver any portion of the Collateral
to a bailee, then Borrower will first receive the written consent of Bank and
such bailee must execute and deliver a bailee agreement in form and substance
satisfactory to Bank in its sole discretion; provided, however, that
notwithstanding the foregoing, Borrower shall not be required to obtain the
consent of Bank and shall not be required to obtain a bailee agreement with
respect to (i) any demonstration equipment that is delivered to any of
Borrower’s customers in the ordinary course of business provided that the value
of such equipment does not exceed Three Million Five Hundred Dollars
($3,500,000) in the aggregate and (ii) any raw materials and inventory located
at various vendor and contract manufacturer sites pursuant to supply and/or
manufacturing agreements.

 

- 6 -



--------------------------------------------------------------------------------

Except as otherwise disclosed to Bank in writing, Borrower is the sole owner of
its intellectual property, except for (i) intellectual property licensed from
third parties, (ii) non-exclusive licenses granted to its distributors and
customers in the ordinary course of business and licenses that may be exclusive
in some respects other than territory (and/or that may be exclusive as to
territory only in discreet geographical areas outside of the United States), but
that could not result in a legal transfer of Borrower’s title in the licensed
property. To the best of Borrower’s knowledge, each patent is valid and
enforceable, and except for patents in re-examination proceedings in the U.S.
Patent and Trademark Office, no part of the intellectual property has been
judged invalid or unenforceable, in whole or in part, and to the best of
Borrower’s knowledge, no claim has been made that any part of the intellectual
property violates the rights of any third party except to the extent such claim
could not reasonably be expected to have a material adverse effect on Borrower’s
business. Except as noted on the Perfection Certificate, Borrower is not a party
to, nor is bound by, any material license or other material agreement with
respect to which Borrower is the licensee of intellectual property that
prohibits or otherwise restricts Borrower from granting a security interest in
Borrower’s interest in such license or agreement. Borrower shall provide written
notice to Bank within ten (10) days of entering or becoming bound by any such
license or agreement (other than over-the-counter software that is commercially
available to the public). Borrower shall take such steps as Bank reasonably
requests to obtain the consent of, or waiver by, any person whose consent or
waiver is necessary for (x) all such licenses or agreements to be deemed
“Collateral” and for Bank to have a security interest in it that might otherwise
be restricted or prohibited by law or by the terms of any such license or
agreement, whether now existing or entered into in the future, and (y) Bank to
have the ability in the event of a liquidation of any Collateral to dispose of
such Collateral in accordance with Bank’s rights and remedies under this
Agreement and the other Loan Documents.

5.3 Accounts Receivable; Inventory. For any Eligible Account used in calculation
of the Borrowing Base, all statements made and all unpaid balances appearing in
all invoices, instruments and other documents evidencing such Eligible Accounts
are and shall be true and correct and all such invoices, instruments and other
documents, and all of Borrower’s Books are genuine and in all respects what they
purport to be. Whether or not an Event of Default has occurred and is
continuing, Bank may notify any Account Debtor owing Borrower money of Bank’s
security interest in such funds and verify the amount of such Eligible Account.
All sales and other transactions underlying or giving rise to each Eligible
Account shall comply in all material respects with all applicable laws and
governmental rules and regulations. Borrower has no knowledge of any actual or
imminent Insolvency Proceeding of any Account Debtor whose accounts are Eligible
Accounts used in calculation of the Borrowing Base. To the best of Borrower’s
knowledge, all signatures and endorsements on all documents, instruments, and
agreements relating to all Eligible Accounts are genuine, and all such
documents, instruments and agreements are legally enforceable in accordance with
their terms.

5.4 Litigation. Except as set forth in the Perfection Certificate or as
disclosed to Bank in writing, there are no actions or proceedings pending or, to
the knowledge of the Responsible Officers, threatened in writing by or against
Borrower or any of its Subsidiaries that could reasonably be expected to result
in damages or costs to Borrower or any Subsidiary involving more than Five
Hundred Thousand Dollars ($500,000).

5.5 No Material Deviation in Financial Statements. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations. There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Bank.

5.6 Solvency. The fair salable value of Borrower’s assets (including goodwill
minus disposition costs) exceeds the fair value of its liabilities; Borrower is
not left with unreasonably small capital after the transactions in this
Agreement; and Borrower is able to pay its debts (including trade debts) as they
mature.

 

- 7 -



--------------------------------------------------------------------------------

5.7 Regulatory Compliance. Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act of
1940, as amended. Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors). Borrower has complied in all material respects with
the Federal Fair Labor Standards Act. Neither Borrower nor any of its
Subsidiaries is a “holding company” or an “affiliate” of a “holding company” or
a “subsidiary company” of a “holding company” as each term is defined and used
in the Public Utility Holding Company Act of 2005. Borrower has not violated any
laws, ordinances or rules, the violation of which could reasonably be expected
to have a material adverse effect on its business. None of Borrower’s or any of
its Subsidiaries’ properties or assets has been used by Borrower or any
Subsidiary or, to the best of Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than legally. Borrower and each of its Subsidiaries have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all Government Authorities that are necessary to
continue their respective businesses as currently conducted.

5.8 Subsidiaries; Investments. Borrower does not own any stock, partnership
interest or other equity securities except for Permitted Investments.

5.9 Tax Returns and Payments; Pension Contributions. Borrower has timely filed
all required material tax returns and reports, and Borrower has timely paid all
material foreign, federal, state and local taxes, assessments, deposits and
contributions owed by Borrower. Borrower may defer payment of any contested
taxes, provided that Borrower (a) in good faith contests its obligation to pay
the taxes by appropriate proceedings promptly and diligently instituted and
conducted, (b) notifies Bank in writing of the commencement of, and any material
development in, the proceedings, (c) posts bonds or takes any other steps
required to prevent the governmental authority levying such contested taxes from
obtaining a Lien upon any of the Collateral that is other than a “Permitted
Lien”. Borrower is unaware of any claims or adjustments proposed for any of
Borrower’s prior tax years which could result in additional taxes becoming due
and payable by Borrower. Borrower has paid all amounts necessary to fund all
present pension, profit sharing and deferred compensation plans in accordance
with their terms, and Borrower has not withdrawn from participation in, and has
not permitted partial or complete termination of, or permitted the occurrence of
any other event with respect to, any such plan which could reasonably be
expected to result in any liability of Borrower, including any liability to the
Pension Benefit Guaranty Corporation or its successors or any other governmental
agency.

5.10 Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely as working capital, to fund its general business requirements and not for
personal, family, household or agricultural purposes.

5.11 Full Disclosure. No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Bank, as of the date
such representation, warranty, or other statement was made, taken together with
all such written certificates and written statements given to Bank, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained in the certificates or statements not
misleading (it being recognized by Bank that the projections and forecasts
provided by Borrower in good faith and based upon reasonable assumptions are not
viewed as facts and that actual results during the period or periods covered by
such projections and forecasts may differ from the projected or forecasted
results).

6 AFFIRMATIVE COVENANTS

Until such time as all Obligations are paid in full, the Loan Documents have
been terminated and Bank has no further obligation to make Credit Extensions to
Borrower, Borrower shall do all of the following:

6.1 Government Compliance.

(a) Except as permitted by Section 7.3, maintain its and all its Subsidiaries’
legal existence and good standing in their respective jurisdictions of formation
and maintain qualification in each jurisdiction in which the failure to so
qualify would reasonably be expected to have a material adverse effect on
Borrower’s business or operations. Borrower shall comply, and have each
Subsidiary comply, with all laws, ordinances and regulations to which it is
subject, noncompliance with which could reasonably be expected to have a
material adverse effect on Borrower’s business.

 

- 8 -



--------------------------------------------------------------------------------

(b) Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Bank in the Collateral. Borrower shall
promptly provide copies of any such obtained Governmental Approvals to Bank.

6.2 Financial Statements, Reports, Certificates.

(a) Deliver to Bank: (i) as soon as available, but no later than five (5) days
after filing with the Securities Exchange Commission, Borrower’s 10K, 10Q, and
8K reports; (ii) a Compliance Certificate together with delivery of the 10K and
10Q reports; (iii) within seven (7) days after approval by Borrower’s board of
directors, annual financial projections for the following fiscal year (on a
quarterly basis) as approved by Borrower’s board of directors, together with any
related business forecasts used in the preparation of such annual financial
projections; (iv) a prompt report of any legal actions pending or threatened in
writing against Borrower or any Subsidiary that could reasonably be expected to
result in damages or costs to Borrower or any Subsidiary of Five Hundred
Thousand Dollars ($500,000) or more; and (v) budgets, sales projections,
operating plans or other financial information Bank reasonably requests.

Borrower’s 10K, 10Q, and 8K reports required to be delivered pursuant to
Section 6.2(a)(i) and any litigation disclosure required to be delivered
pursuant to Section 6.2(a)(iv) that is disclosed in such exchange act reports
shall be deemed to have been delivered on the date on which Borrower posts such
report or provides a link thereto on Borrower’s or another website on the
Internet; provided, that Borrower shall provide paper copies to Bank of the
Compliance Certificates required by Section 6.2(a)(ii).

(b) Within thirty (30) days after the last day of each month, deliver to Bank
(i) company prepared consolidated and consolidating balance sheet and income
statement covering Borrower’s and each of its Subsidiary’s operations for such
month certified by a Responsible Officer and in a form acceptable to Bank
(ii) aged listings of accounts receivable and accounts payable (by due date),
(iii) a duly completed Borrowing Base Certificate signed by a Responsible
Officer and (iv) a report of Deferred Revenue.

(c) Within thirty (30) days after the last day of each month, deliver to Bank
its monthly financial statements together with a duly completed Compliance
Certificate signed by a Responsible Officer setting forth calculations showing
compliance with the financial covenants set forth in this Agreement.

(d) Allow Bank to audit Borrower’s Collateral at Borrower’s expense. Such audits
shall be conducted at least once every six (6) months, or more often as
conditions warrant.

6.3 Inventory; Returns. Keep all Inventory in good and marketable condition,
free from material defects. Returns and allowances between Borrower and its
Account Debtors shall follow Borrower’s customary practices as they exist at the
Effective Date. Borrower must promptly notify Bank of all returns, recoveries,
disputes and claims that involve more than One Hundred Thousand Dollars
($100,000).

6.4 Taxes; Pensions. Timely file, and require each of its Subsidiaries to timely
file, all required material tax returns and reports and timely pay, and require
each of its Subsidiaries to timely pay, all material foreign, federal, state and
local taxes, assessments, deposits and contributions owed by Borrower and each
of its Subsidiaries, except for deferred payment of any taxes contested pursuant
to the terms of Section 5.9 hereof, and shall deliver to Bank, on demand,
appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms.

6.5 Insurance. Keep its business and the Collateral insured for risks and in
amounts standard for companies in Borrower’s industry and location and as Bank
may reasonably request. Insurance policies shall be in a form, with companies,
and in amounts that are reasonably satisfactory to Bank and reasonably for
companies in Borrower’s business and location. All property policies shall have
a lender’s loss payable endorsement showing Bank as lender loss payee and waive
subrogation against Bank, and all liability policies shall show, or have
endorsements showing, Bank as an additional insured. All policies (or the loss
payable and additional insured endorsements) shall provide that the insurer
shall endeavor to give Bank at least twenty (20) days notice before canceling,
amending, or declining to renew its policy. At Bank’s request, Borrower shall
deliver certified copies of policies and evidence of all premium payments. If no
Event of Default exists, proceeds payable under any policy shall be payable to
Borrower to repair, replace or otherwise obtain property useful in Borrower’s
business. If an Event of Default exists, proceeds payable under any policy
shall, at Bank’s option, be payable to Bank on account of the Obligations. If
Borrower fails to obtain insurance as required under this Section 6.5 or to pay
any amount or furnish any required proof of payment to third persons and Bank,
Bank may make all or part of such payment or obtain such insurance policies
required in this Section 6.5, and take any action under the policies Bank deems
prudent.

 

- 9 -



--------------------------------------------------------------------------------

6.6 Operating Accounts.

(a) Excluding the Excluded Accounts, maintain its primary and Guarantor’s
primary operating and other deposit accounts and securities accounts with Bank
and Bank’s Affiliates.

(b) Provide Bank five (5) days prior written notice before establishing any
Collateral Account (other than the Excluded Accounts) at or with any bank or
financial institution other than Bank or Bank’s Affiliates. For each Collateral
Account (other than the Excluded Accounts) that Borrower or Guarantor at any
time maintains, Borrower shall cause the applicable bank or financial
institution (other than Bank) at or with which any Collateral Account is
maintained to execute and deliver a Control Agreement or other appropriate
instrument with respect to such Collateral Account to perfect Bank’s Lien in
such Collateral Account in accordance with the terms hereunder. The provisions
of the previous sentence shall not apply to any of the following (collectively,
the “Excluded Accounts”): (i) deposit accounts exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of Borrower’s or Guarantor’s employees and identified to Bank by Borrower or
Guarantor as such (“Employment Wage/Benefit Payment Deposit Account”) and
(ii) bank accounts maintained outside the United States with aggregate balances
not to exceed Four Million Dollars ($4,000,000) at any time and provided that
any funds in such accounts are swept no less often than once per month into
Borrower’s accounts at Bank.

(c) Bank may, in its good faith business judgment, require that all proceeds of
Accounts be deposited by Borrower into a lockbox account, or such other “blocked
account” as Bank may specify, pursuant to a blocked account agreement in such
form as Bank may specify in its good faith business judgment.

6.7 Financial Covenants.

Borrower shall maintain, to be tested as of the last day of each quarter, unless
otherwise noted, on a consolidated basis with respect to Borrower and its
Subsidiaries:

(a) Fixed Charge Coverage Ratio. A Fixed Charge Coverage Ratio not less than
1.50 to 1.00 as of the last day of each calendar quarter beginning with the
quarter ending September 30, 2013.

(b) Leverage Ratio. A Leverage Ratio of not more than (i) 3.25 to 1.00 for the
quarters ending September 30, 2013, December 31, 2013, March 31, 2014 and
June 30, 2014, (ii) 3.00 to 1.00 for the quarters ending September 30, 2014 and
December 31, 2014, (iii) 2.75 to 1.00 for the quarters ending March 31, 2015 and
June 30, 2015 and (iv) 2.50 to 1.00 for the quarter ending September 30, 2015
and each calendar quarter thereafter.

(c) Liquidity. Liquidity, at all times, measured monthly, of not less than
Twelve Million Five Hundred Thousand Dollars ($12,500,000).

 

- 10 -



--------------------------------------------------------------------------------

6.8 Protection and Registration of Intellectual Property Rights. Borrower shall:
(a) protect, defend and maintain the validity and enforceability of its
intellectual property in good faith and in the ordinary course of business;
(b) promptly advise Bank in writing of material infringements of its
intellectual property; and (c) not allow any intellectual property material to
Borrower’s business to be abandoned, forfeited or dedicated to the public
without Bank’s written consent. If Borrower (i) obtains any patent, registered
trademark or servicemark, registered copyright, registered mask work, or any
pending application for any of the foregoing, whether as owner, licensee or
otherwise, or (ii) applies for any patent or the registration of any trademark
or servicemark, then Borrower shall provide written notice thereof to Bank on a
quarterly basis to be delivered with the delivery of the Compliance Certificate
and shall execute such intellectual property security agreements and other
documents and take such other actions as Bank shall request in its good faith
business judgment to perfect and maintain a first priority perfected security
interest in favor of Bank in such property. If Borrower decides to register any
copyrights or mask works in the United States Copyright Office, Borrower shall:
(x) provide Bank with at least fifteen (15) days prior written notice of
Borrower’s intent to register such copyrights or mask works together with a copy
of the application it intends to file with the United States Copyright Office
(excluding exhibits thereto); (y) execute an intellectual property security
agreement and such other documents and take such other actions as Bank may
request in its good faith business judgment to perfect and maintain a first
priority perfected security interest in favor of Bank in the copyrights or mask
works intended to be registered with the United States Copyright Office; and
(z) record such intellectual property security agreement with the United States
Copyright Office contemporaneously with filing the copyright or mask work
application(s) with the United States Copyright Office. On a quarterly basis, to
be delivered with the delivery of the Compliance Certificate, Borrower shall
provide to Bank copies of all applications that it files for patents or for the
registration of trademarks, servicemarks, copyrights or mask works, together
with evidence of the recording of the intellectual property security agreement
necessary for Bank to perfect and maintain a first priority perfected security
interest in such property.

6.9 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers, employees and agents and Borrower’s books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower. All Confidential Information
obtained by Bank during or as a result of such activities shall be governed by
Section 12.9.

6.10 Further Assurances. Execute any further instruments and take further action
as Bank reasonably requests to perfect or continue Bank’s Lien in the Collateral
or to effect the purposes of this Agreement.

7 NEGATIVE COVENANTS

Borrower shall not do any of the following without Bank’s prior written consent:

7.1 Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively “Transfer”), or permit any of its Subsidiaries to Transfer, all or
any part of its business or property, except for (collectively, “Permitted
Transfers”):

(a) Transfers of money or Cash Equivalents in the ordinary course of its
business for the payment of ordinary course business expenses in a manner that
is not prohibited by the terms of this Agreement or the other Loan Documents and
Transfers and payments of money and cash and Cash Equivalents that are permitted
by this Agreement;

(b) Transfers in the ordinary course of business for reasonably equivalent
consideration;

(c) Transfers to Borrower or any of its Subsidiaries from Borrower or any of its
Subsidiaries;

(d) Transfers of property in connection with sale-leaseback transactions;

(e) Transfers of property to the extent such property is exchanged for credit
against, or proceeds are promptly applied to, the purchase price of other
property used or useful in the business of Borrower or its Subsidiaries;

(f) Transfers constituting (i) non-exclusive licenses and similar arrangements
for the use of the property of Borrower or its Subsidiaries in the ordinary
course of business, (ii) other non-perpetual licenses that may be exclusive in
some respects other than territory (and/or that may be exclusive as to territory
only in discreet geographical areas outside of the United States), but that
could not result in a legal transfer of Borrower’s title in the licensed
property and (iii) perpetual exclusive licenses with respect to fields of use
outside of the “aesthetic field of use”;

 

- 11 -



--------------------------------------------------------------------------------

(g) Transfers otherwise permitted by the Loan Documents;

(h) sales or discounting of delinquent accounts in the ordinary course of
business;

(i) Transfers associated with the making or disposition of a Permitted
Investment;

(j) Sales of inventory in the ordinary course of business;

(k) Transfers in connection with a permitted acquisition of a portion of the
assets or rights acquired; and

(l) Transfers of assets (other than Accounts or Inventory (unless such Transfer
is in the

ordinary course of Borrower’s business) not otherwise permitted in this
Section 7.1, provided, that the aggregate book value of all such Transfers by
Borrower and its Subsidiaries, together, shall not exceed in any fiscal year,
five percent (5.00%) of Borrower’s consolidated total assets as of the last day
of the fiscal year immediately preceding the date of determination.

7.2 Changes in Business; Jurisdiction of Formation. Engage in any material line
of business other than those lines of business conducted by Borrower and its
Subsidiaries on the date hereof and any businesses reasonably related,
complementary or incidental thereto or reasonable extensions thereof. Borrower
will not, without prior written notice, change its jurisdiction of formation.

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any Person other than with Borrower
or any Subsidiary, or acquire, or permit any of its Subsidiaries to acquire, all
or substantially all of the capital stock or property of a Person other than
Borrower or any Guarantor.

7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except, in each case,
for Permitted Liens, and permit any Collateral not to be subject to the first
priority security interest granted herein, except for Permitted Liens, or enter
into any agreement, document, instrument or other arrangement (except with or in
favor of Bank) with any Person which directly or indirectly prohibits or has the
effect of prohibiting Borrower or any Subsidiary from assigning, mortgaging,
pledging, granting a security interest in or upon, or encumbering any of
Borrower’s or any Subsidiary’s intellectual property (except for in-bound
licenses to Borrower of Intellectual Property which may prohibit Borrower’s
granting of security interests in and Liens on Borrower’s rights thereunder,
except with respect to transactions otherwise permitted in Section 7.1 hereof
and with respect to transactions that are subject to a Permitted Lien except
customary covenants in in-bound license agreements, equipment leases and real
property leases where Borrower is the licensee or lessee.

7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.6 hereof.

7.7 Distributions; Investments. (a) Pay any dividends or make any distribution
or payment or redeem, retire or purchase any capital stock other than Permitted
Distributions; or (b) directly or indirectly acquire or own any Person, or make
any Investment in any Person, other than Permitted Investments, or permit any of
its Subsidiaries to do so.

 

- 12 -



--------------------------------------------------------------------------------

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower except for
(a) transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms (when viewed in the context of any series of
transactions of which it may be a part, if applicable) that are no less
favorable to Borrower than would be obtained in an arm’s length transaction with
a non-affiliated Person; or (b) transactions among Borrower and its Subsidiaries
and among Borrower’s Subsidiaries so long as no Event of Default exists or could
result therefrom.

7.9 Subordinated Debt. Make or permit any payment on or amendments of any
Subordinated Debt, except (a) payments pursuant to the terms of the Subordinated
Debt; (b) payments made with Borrower’s capital stock or other Subordinated
Debt; or (c) amendments to Subordinated Debt so long as such Subordinated Debt
remains subordinated in right of payment to this Agreement and any Liens
securing such Subordinated Debt remain subordinate in priority to Bank’s Lien
hereunder.

7.10 Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.

8 EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) day grace period shall not apply to payments due on the
Revolving Line Maturity Date or the Term Loan Maturity Date). During the cure
period, the failure to cure the payment default is not an Event of Default (but
no Credit Extension will be made during the cure period);

8.2 Covenant Default.

(a) Borrower fails or neglects to perform any obligation in Sections 6.2, 6.4,
6.5, 6.6 or 6.7 or violates any covenant in Section 7; or

(b) Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Grace periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in subsection (a) above;

 

- 13 -



--------------------------------------------------------------------------------

8.3 Material Adverse Change. A Material Adverse Change occurs;

8.4 Attachment; Levy; Restraint on Business. (a) (i) The service of process
seeking to attach, by trustee or similar process, any funds of Borrower or of
any entity under control of Borrower (including a Subsidiary) on deposit with
Bank or any Bank Affiliate, or (ii) a notice of lien, levy, or assessment is
filed against any of Borrower’s assets by any government agency, and the same
under subclauses (i) and (ii) hereof are not, within ten (10) days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise); provided, however, no Credit Extensions shall be made during any
ten (10) day cure period; and (b) (i) any material portion of Borrower’s assets
is attached, seized, levied on, or comes into possession of a trustee or
receiver, or (ii) any court order enjoins, restrains, or prevents Borrower from
conducting any part of its business;

8.5 Insolvency. (a) Borrower is unable to pay its debts (including trade debts)
as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within thirty (30) days (but no Credit Extensions
shall be made while of any of the conditions described in clause (a) exist
and/or until any Insolvency Proceeding is dismissed);

8.6 Other Agreements. If Borrower fails to (a) make any payment that is due and
payable with respect to any Material Indebtedness and such failure continues
after the applicable grace or notice period, if any, specified in the agreement
or instrument relating thereto, or (b) perform or observe any other condition or
covenant, or any other event shall occur or condition exist under any agreement
or instrument relating to any Material Indebtedness, and such failure continues
after the applicable grace or notice period, if any, specified in the agreement
or instrument relating thereto and the effect of such failure, event or
condition is to cause the holder or holders of such Material Indebtedness to
accelerate the maturity of such Material Indebtedness or cause the mandatory
repurchase of any Material Indebtedness;

8.7 Judgments. One or more judgments, orders, or decrees for the payment of
money in an amount, individually or in the aggregate, of at least Two Hundred
Fifty Thousand Dollars ($250,000) (not covered by independent third-party
insurance as to which liability has been accepted by such insurance carrier)
shall be rendered against Borrower and shall remain unsatisfied, unvacated, or
unstayed for a period of ten (10) days after the entry thereof (provided that no
Credit Extensions will be made prior to the satisfaction, vacation, or stay of
such judgment, order, or decree);

8.8 Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;

8.9 Subordinated Debt. A default or breach occurs under any agreement between
Borrower and any creditor of Borrower that signed a subordination,
intercreditor, or other similar agreement with Bank, or any creditor that has
signed such an agreement with Bank breaches any terms of such agreement and such
default or breach continues after applicable grace or notice period, if any,
specified in the agreement or instrument relating thereto;

8.10 Change of Control. If a Change of Control occurs.

8.11 Guaranty. (a) Any guaranty of any Obligations terminates or ceases for any
reason to be in full force and effect; (b) any Guarantor does not perform any
obligation or covenant under any guaranty of the Obligations; (c) any
circumstance described in Sections 8.3, 8.4, 8.5, 8.7, or 8.8. occurs with
respect to any Guarantor, or (d) the liquidation, winding up, or termination of
existence of any Guarantor.

8.12 Governmental Approvals. Any Governmental Approval that is material for the
conduct of Borrower’s business shall have been (a) revoked, rescinded,
suspended, modified in an adverse manner or not renewed in the ordinary course
for a full term or (b) subject to any decision by a Governmental Authority that
designates a hearing with respect to any applications for renewal of any of such
Governmental Approval or that could result in the Governmental Authority taking
any of the actions described in clause (a) above, and such decision or such
revocation, rescission, suspension, modification or non-renewal (i) has, or
could reasonably be expected to have, a Material Adverse Change, or
(ii) adversely affects the legal qualifications of Borrower or any of its
Subsidiaries to hold such Governmental Approval in any applicable jurisdiction
and such revocation, rescission, suspension, modification or non-renewal could
reasonably be expected to affect the status of or legal qualifications of
Borrower or any of its Subsidiaries to hold any Governmental Approval in any
other jurisdiction.

 

- 14 -



--------------------------------------------------------------------------------

9 BANK’S RIGHTS AND REMEDIES

9.1 Rights and Remedies. While an Event of Default occurs and continues Bank
may, without notice or demand, do any or all of the following:

(a) declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);

(b) stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;

(c) settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Bank considers advisable, notify any
Person owing Borrower money of Bank’s security interest in such funds, and
verify the amount of such account;

(d) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates. Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;

(e) apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower;

(f) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section, Borrower’s
rights under all licenses and all franchise agreements inure to Bank’s benefit;

(g) place a “hold” on any account maintained with Bank and/or deliver a notice
of exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;

(h) demand and receive possession of Borrower’s Books;

(i) exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof);

(j) for any Letters of Credit, demand that Borrower (i) deposit cash with Bank
in an amount equal to one hundred ten percent (110%) of the Dollar Equivalent of
the aggregate face amount of all Letters of Credit remaining undrawn (plus all
interest, fees, and costs due or to become due in connection therewith (as
estimated by Bank in its good faith business judgment)), to secure all of the
Obligations related to such Letters of Credit, as collateral security for
repayment of any future drawings under such Letters of Credit, and Borrower
shall forthwith deposit and pay such amounts, and (ii) pay in advance all letter
of credit fees schedules to be paid or payable over the remaining term of any
Letters of Credit provided that, after satisfaction in full of all other
Obligations, Bank shall promptly return to Borrower each such cash deposit when
the related Letter of Credit terminates without being drawn; and

 

- 15 -



--------------------------------------------------------------------------------

(k) terminate any FX Contracts.

9.2 Power of Attorney. Borrower hereby irrevocably appoints Bank as its lawful
attorney-in-fact, exercisable upon the occurrence and during the continuance of
an Event of Default, to: (a) endorse Borrower’s name on any checks or other
forms of payment or security; (b) sign Borrower’s name on any invoice or bill of
lading for any Account or drafts against Account Debtors; (c) settle and adjust
disputes and claims about the Accounts directly with Account Debtors, for
amounts and on terms Bank determines reasonable; (d) make, settle, and adjust
all claims under Borrower’s insurance policies; (e) pay, contest or settle any
Lien, charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Bank or a third party as the Code permits. Borrower hereby appoints Bank as
its lawful attorney-in-fact to sign Borrower’s name on any documents necessary
to perfect or continue the perfection of Bank’s security interest in the
Collateral regardless of whether an Event of Default has occurred until all
Obligations (other than inchoate indemnity obligations) have been satisfied in
full and Bank is under no further obligation to make Credit Extensions
hereunder. Bank’s foregoing appointment as Borrower’s attorney in fact, and all
of Bank’s rights and powers, coupled with an interest, are irrevocable until all
Obligations have been fully repaid and Bank’s obligation to provide Credit
Extensions terminates.

9.3 Protective Payments. If Borrower fails to obtain the insurance called for by
Section 6.5 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this Agreement or any other Loan
Document, Bank may obtain such insurance or make such payment, and all amounts
so paid by Bank are Bank Expenses and immediately due and payable, bearing
interest at the then highest applicable rate, and secured by the Collateral.
Bank will make reasonable efforts to provide Borrower with notice of Bank
obtaining such insurance at the time it is obtained or within a reasonable time
thereafter. No payments by Bank are deemed an agreement to make similar payments
in the future or Bank’s waiver of any Event of Default.

9.4 Application of Payments and Proceeds. Borrower shall have no right to
specify the order or the accounts to which Bank shall allocate or apply any
payments required to be made by Borrower to Bank or otherwise received by Bank
under this Agreement when any such allocation or application is not specified
elsewhere in this Agreement. If an Event of Default has occurred and is
continuing, Bank may apply any funds in its possession, whether from Borrower
account balances, payments, proceeds realized as the result of any collection of
Accounts or other disposition of the Collateral, or otherwise, to the
Obligations in such order as Bank shall determine in its sole discretion. Any
surplus shall be paid to Borrower or other Persons legally entitled thereto;
Borrower shall remain liable to Bank for any deficiency. If Bank, in its good
faith business judgment, directly or indirectly enters into a deferred payment
or other credit transaction with any purchaser at any sale of Collateral, Bank
shall have the option, exercisable at any time, of either reducing the
Obligations by the principal amount of the purchase price or deferring the
reduction of the Obligations until the actual receipt by Bank of cash therefor.

9.5 Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for:
(a) the safekeeping of the Collateral; (b) any loss or damage to the Collateral;
(c) any diminution in the value of the Collateral; or (d) any act or default of
any carrier, warehouseman, bailee, or other Person. Borrower bears all risk of
loss, damage or destruction of the Collateral.

9.6 No Waiver; Remedies Cumulative. Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by Bank and then is only
effective for the specific instance and purpose for which it is given. Bank’s
rights and remedies under this Agreement and the other Loan Documents are
cumulative. Bank has all rights and remedies provided under the Code, by law, or
in equity. Bank’s exercise of one right or remedy is not an election, and Bank’s
waiver of any Event of Default is not a continuing waiver. Bank’s delay in
exercising any remedy is not a waiver, election, or acquiescence.

 

- 16 -



--------------------------------------------------------------------------------

9.7 Demand Waiver. Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.

10 NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.

 

     If to Borrower:    SOLTA MEDICAL, INC.       25881 Industrial Boulevard   
   Hayward, CA 94545       Attn: Jack Glenn, Chief Financial Officer       Fax:
510-786-6990       Email: jglenn@solta.com    If to Bank:    Silicon Valley Bank
      555 Mission Street       San Francisco, CA 94107       Attn: David Sabow –
Managing Director       Fax: (415) 615-0076       Email: dsabow@svb.com

11 CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE

California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in Santa Clara County, California; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
Bank from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Bank. Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and Borrower hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court. Borrower hereby waives personal service
of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or certified mail addressed to Borrower at the address set forth
in Section 10 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

- 17 -



--------------------------------------------------------------------------------

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and order applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure § 644(a). Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph

12 GENERAL PROVISIONS

12.1 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion). Bank has the
right, without the consent of or notice to Borrower, to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents.

12.2 Indemnification. Borrower agrees to indemnify, defend and hold Bank and its
directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against: (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) asserted by any other party in connection with the transactions
contemplated by the Loan Documents; and (b) all losses or Bank Expenses
incurred, or paid by such Indemnified Person from, following, or arising from
transactions between Bank and Borrower (including reasonable attorneys’ fees and
expenses), except for Claims and/or losses directly caused by such Indemnified
Person’s gross negligence or willful misconduct.

12.3 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

12.4 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

12.5 Correction of Loan Documents. Bank may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties,
so long as Bank provides Borrower with written notice of such correction and
allows Borrower at least ten (10) days to object to such correction. In the
event of such objection, such correction shall not be made except by an
amendment signed by both Bank and Borrower.

12.6 Amendments in Writing; Integration. All amendments to this Agreement must
be in writing and signed by both Bank and Borrower. This Agreement and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of this Agreement and the Loan Documents merge into this
Agreement and the Loan Documents.

 

- 18 -



--------------------------------------------------------------------------------

12.7 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, are an original, and all taken together, constitute one
Agreement.

12.8 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been paid in full and satisfied. The grant of security interest
by Borrower in Section 4.1 shall survive until the termination of all Bank
Services Agreements (or cash collateralization of the obligations under such
Bank Services Agreements to Bank’s satisfaction), and the obligation of Borrower
in Section 12.2 to indemnify Bank shall survive until the statute of limitations
with respect to such claim or cause of action shall have run.”

12.9 Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates; (b) to prospective transferees or purchasers of any
interest in the Credit Extensions (provided, however, Bank shall use
commercially reasonable efforts to obtain such prospective transferee’s or
purchaser’s agreement to the terms of this provision); (c) as required by law,
regulation, subpoena, or other order; (d) to Bank’s regulators or as otherwise
required in connection with Bank’s examination or audit; (e) as Bank considers
appropriate in exercising remedies under the Loan Documents; and (f) to
third-party service providers of Bank so long as such service providers have
executed a confidentiality agreement with Bank with terms no less restrictive
than those contained herein. Confidential information does not include
information that either: (i) is in the public domain or in Bank’s possession
when disclosed to Bank, or becomes part of the public domain after disclosure to
Bank; or (ii) is disclosed to Bank by a third party, if Bank does not know that
the third party is prohibited from disclosing the information.

Bank may use confidential information for any purpose, including, without
limitation, for the development of client databases, reporting purposes, and
market analysis, so long as Bank does not disclose Borrower’s identity or the
identity of any person associated with Borrower unless otherwise expressly
permitted by this Agreement. The provisions of the immediately preceding
sentence shall survive the termination of this Agreement.

12.10 Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
Borrower and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.

12.11 Effect of Amendment and Restatement. Except as otherwise set forth herein,
this Agreement is intended to and does completely amend and restate, without
novation, the Original Agreement. All security interests granted under the
Original Agreement are hereby confirmed and ratified and shall continue to
secure all Obligations under this Agreement.

13 DEFINITIONS

13.1 Definitions. As used in this Agreement, the following terms have the
following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Advance” or “Advances” means an advance (or advances) under the Revolving Line.

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

 

- 19 -



--------------------------------------------------------------------------------

“Agreement” is defined in the preamble hereof.

“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus (b) the outstanding principal
balance of any Advances.

“Bank” is defined in the preamble hereof.

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower or Guarantor.

“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).

“Borrower” is defined in the preamble hereof

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

“Borrowing Base” means (a) eighty percent (80%) of Eligible Domestic Accounts
and (b) the lesser of (x) seventy percent (70%) of Eligible Foreign Accounts and
(y) Eight Million Dollars ($8,000,000), in each case, as determined by Bank from
Borrower’s most recent Borrowing Base Certificate; provided, however, that Bank
may decrease the foregoing percentage in its good faith business judgment based
on events, conditions, contingencies, or risks which, as determined by Bank, may
adversely affect Collateral.

“Borrowing Base Certificate” is that certain certificate in the form attached
hereto as Exhibit E.

“Borrowing Resolutions” are, with respect to any Person, those resolutions
substantially in the form attached hereto as Exhibit C.

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.

“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Securities Exchange Act of 1934, as an amended (the “Exchange Act”)),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of Borrower, is or becomes a beneficial owner (within the meaning
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of Borrower, representing twenty-five percent (25%) or more of the
combined voting power of Borrower’s then outstanding securities; or (b) during
any period of twelve consecutive calendar months, individuals who at the
beginning of such period constituted the Board of Directors of Borrower
(together with any new directors whose election by the Board of Directors of
Borrower was approved by a vote of at least two-thirds of the directors then
still in office who either were directions at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason other than death or disability to constitute a majority of the
directors then in office.

 

- 20 -



--------------------------------------------------------------------------------

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes on the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit D.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

“Credit Extension” is any Advance, the Term Loan or any other extension of
credit by Bank for Borrower’s benefit.

“Credit Party” means Borrower and each Guarantor.

“Default Rate” is defined in Section 2.3(b).

“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is Borrower’s deposit account, account number
3300387250, maintained with Bank.

 

- 21 -



--------------------------------------------------------------------------------

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

“Draw Period” is the sixty (60) day period of time commencing on June 30, 2014
and ending sixty (60) days thereafter.

“EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense of Borrower and its
Subsidiaries on a consolidated basis, plus (e) non-cash compensation expenses or
other non-cash expenses or charges incurred during such period arising from the
sale of stock, the granting of stock options, stock appreciation rights and
other similar arrangements of Borrower and its Subsidiaries including non-cash
changes to the fair value of contingent consideration liabilities associated
with LipoSonix and Sound Surgical, plus (f) one-time transaction acquisition
related expenses associated with the acquisition of Sound Surgical Technologies,
Inc. in an amount not to exceed Three Million Dollars ($3,000,000), plus
(g) one-time severance costs with respect to the termination of Borrower’s chief
executive officer in an amount not to exceed One Million Dollars ($1,000,000).

“Effective Date” is the date Bank executes this Agreement as indicated on the
signature page hereof.

“Eligible Accounts” means Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3. Bank reserves the right upon prior written notice to Borrower at
any time after the Effective Date to adjust any of the criteria set forth below
and to establish new criteria in its good faith business judgment. Unless Bank
otherwise agrees in writing, Eligible Accounts shall not include:

(a) Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent;

(b) Accounts that the Account Debtor has not paid within (i) ninety (90) days of
due date for Eligible Domestic Accounts or (ii) one hundred twenty (120) days of
due date for Eligible Foreign Accounts, regardless of invoices payment period
terms;

(c) Accounts with credit balances over (i) ninety (90) days for Eligible
Domestic Accounts or (ii) one hundred twenty (120) days for Eligible Foreign
Accounts, from due date;

(d) Accounts owing from an Accounts Debtor, in which fifty percent (50%) or more
of the Accounts have not been paid within (i) ninety (90) days of due date for
Eligible Domestic Accounts or (ii) one hundred twenty (120) days of due date for
Eligible Foreign Accounts

(e) Intentionally Omitted;

(f) Accounts billed and/or payable outside of the United States (sometimes
called foreign invoiced accounts);

(g) Accounts owing from an Account Debtor to the extent that Borrower is
indebted or obligated in any manner to the Account Debtor (as creditor, lessor,
supplier or otherwise - sometimes called “contra” accounts, accounts payable,
customer deposits or credit accounts);

(h) Accounts owing from an Account Debtor which is a United States government
entity or any department, agency, or instrumentality thereof unless Borrower has
assigned its payment rights to Bank and the assignment has been acknowledged
under the Federal Assignment of Claims Act of 1940, as amended;

 

 

- 22 -



--------------------------------------------------------------------------------

(i) Accounts for demonstration or promotional equipment, or in which goods are
consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on approval”,
or other terms if Account Debtor’s payment may be conditional;

(j) Accounts owing from an Account Debtor where goods or services have not yet
been rendered to the Account Debtor (sometimes called memo billings or
pre-billings);

(k) Accounts subject to contractual arrangements between Borrower and an Account
Debtor where payments shall be scheduled or due according to completion or
fulfillment requirements where the Account Debtor has a right of offset for
damages suffered as a result of Borrower’s failure to perform in accordance with
the contract (sometimes called contracts accounts receivable, progress billings,
milestone billings, or fulfillment contracts);

(l) Accounts owing from an Account Debtor the amount of which may be subject to
withholding based on the Account Debtor’s satisfaction of Borrower’s complete
performance as specified in the Borrower’s end-user agreement with customer (but
only to the extent of the amount withheld; sometimes called retainage billings);

(m) Accounts subject to trust provisions, subrogation rights of a bonding
company, or a statutory trust;

(n) Accounts owing from an Account Debtor that has been invoiced for goods that
have not been shipped to the Account Debtor unless Bank, Borrower, and the
Account Debtor have entered into an agreement acceptable to Bank in its sole
discretion wherein the Account Debtor acknowledges that (i) it has title to and
has ownership of the goods wherever located, (ii) a bona fide sale of the goods
has occurred, and (iii) it owes payment for such goods in accordance with
invoices from Borrower (sometimes called “bill and hold” accounts);

(o) Accounts for which the Account Debtor has not been invoiced;

(p) Accounts that represent non-trade receivables or that are derived by means
other than in the ordinary course of Borrower’s business;

(q) Accounts for which Borrower has permitted Accounts Debtor’s payment to
extend beyond (i) ninety (90) days for Eligible Domestic Accounts or (ii) one
hundred twenty (120) days for Eligible Foreign Accounts;

(r) Accounts arising from chargebacks, debit memos or other payment deductions
taken by an Account Debtor;

(s) Accounts arising from product returns and/or exchanges (sometimes called
“warranty” or “RMA” accounts);

(t) Accounts in which the Account Debtor disputes liability or makes any claim
(but only up to the disputed or claimed amount), or if the Account Debtor is
subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business;

(u) Accounts owing from an Account Debtor with respect to which Borrower has
received Deferred Revenue (but only to the extent of such Deferred Revenue);

(v) Accounts owing from an Account Debtor, whose total obligations to Borrower
exceed twenty-five percent (25%) of all Accounts, for the amounts that exceed
that percentage, unless Bank approves in writing; and

 

- 23 -



--------------------------------------------------------------------------------

(w) Accounts for which Bank in its good faith business judgment after inquiry
and consultation with Borrower determines collection to be doubtful, including,
without limitation, accounts represented by “refreshed” or “recycled” invoices.

“Eligible Domestic Accounts” are Accounts for which the Account Debtor has its
principal place of business in the United States and which otherwise satisfy the
definition of Eligible Accounts.

“Eligible Foreign Accounts” are Accounts for which the Account Debtor does not
have its principal place of business in the United States and which otherwise
satisfy the definition of Eligible Accounts.

“Employment Wage/Benefit Payment Deposit Account” is defined in Section 6.6.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” is defined in Section 8.

“Final Payment Fee’ is defined in Section 2.4(b).

“Fixed Charge Coverage Ratio” means a ratio of (i) trailing twelve (12) month
consolidated EBITDA less unfunded capitalized expenditures less cash taxes paid
to (ii) the sum of Borrower’s trailing twelve (12) month principal and interests
payments on Total Consolidated Indebtedness.

“Foreign Currency” means lawful money of a country other than the United States.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

 

- 24 -



--------------------------------------------------------------------------------

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Guarantor” is any present or future guarantor of the Obligations, including
LipoSonix, Inc., CLRS Technology Corporation, AesThera Corporation, Reliant
Technologies, LLC and Sound Surgical Technologies LLC.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

“Indemnified Person” is defined in Section 12.2.

“Initial Audit” is Bank’s initial inspection of the Collateral.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower and its Subsidiaries,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“IP Agreements” are those certain Intellectual Property Security Agreements
executed and delivered by Borrower and Guarantors to Bank dated as of the
Effective Date.

“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.

“Leverage Ratio” means a ratio of (i) all funded Indebtedness owing from
Borrower to Bank to (ii) trailing twelve (12) month EBITDA.

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Liquidity” is the sum of (i) Borrower’s cash at Bank plus (ii) the Availability
Amount.

 

- 25 -



--------------------------------------------------------------------------------

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the IP Agreements, the Secured Guaranty Documents any Bank Services Agreement,
any note, or notes or guaranties executed by Borrower or any Guarantor, and any
other present or future agreement between Borrower any Guarantor and/or for the
benefit of Bank in connection with this Agreement, all as amended, restated, or
otherwise modified.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.

“Material Indebtedness” is any Indebtedness the principal amount of which is
equal to or greater than Two Hundred Fifty Thousand Dollars ($250,000).

“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.

“Obligations” are any Credit Party’s obligation to pay when due any debts,
principal, interest, Bank Expenses and other amounts any Credit Party owes Bank
now or later, whether under this Agreement, the Loan Documents, or otherwise,
including, without limitation, any interest accruing after Insolvency
Proceedings begin and debts, liabilities, or obligations of any Credit Party
assigned to Bank, and the performance of any Credit Party’s duties under the
Loan Documents.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.

“Payment/Advance Form” is that certain form attached hereto as Exhibit B.

“Perfection Certificate” is defined in Section 5.1.

“Permitted Distributions” means:

(a) purchases of capital stock from former employees, consultants and directors
pursuant to repurchase agreements or other similar agreements in an aggregate
amount not to exceed One Hundred Thousand Dollars ($100,000) in any fiscal year
provided that at the time of such purchase no Default or Event of Default has
occurred and is continuing;

(b) distributions or dividends consisting solely of Borrower’s capital stock;

(c) purchases for value of any rights distributed in connection with any
stockholder rights

plan;

(d) purchases of capital stock or options to acquire such capital stock with the
proceeds received from a substantially concurrent issuance of capital stock or
convertible securities;

(e) purchases of capital stock pledged as collateral for loans to employees;

(f) purchases of capital stock in connection with the exercise of stock options
or stock appreciation rights by way of cashless exercise or in connection with
the satisfaction of withholding tax obligations;

 

- 26 -



--------------------------------------------------------------------------------

(g) purchases of fractional shares of capital stock arising out of stock
dividends, splits or combinations, or business combinations, or conversion of
convertible securities;

(h) purchase, acquisition, redemption or retirement of stock options in
connection with any stock option exchange provided that such exchange is on a
cashless basis; and

(i) the settlement or performance of such Person’s obligations under any equity
derivative transaction, option contract or similar transaction or combination of
transactions.

“Permitted Indebtedness” is:

(a) Borrower’s Indebtedness to Bank under this Agreement and any other Loan
Document or under Bank Services Agreements with Bank;

(b) any Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;

(c) Subordinated Debt;

(d) unsecured Indebtedness to trade creditors and with respect to surety bonds
and similar obligations incurred in the ordinary course of business;

(e) guaranties of Permitted Indebtedness;

(f) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(g) Indebtedness consisting of interest rate, currency, or commodity swap
agreements, interest rate cap or collar agreements or arrangements designated to
protect Borrower against fluctuations in interest rates, currency exchange
rates, or commodity prices;

(h) Indebtedness (i) between Borrower and any of its Subsidiaries which are
Guarantors or among any of Borrower’s Subsidiaries which are Guarantors or
(ii) between Borrower and any of its Subsidiaries which are not Guarantors or
among any of Borrower’s Subsidiaries which are not Guarantors; provided that the
aggregate amount of such Indebtedness in this subsection (ii) does not exceed
One Million Dollars ($1,000,000) at any time;

(i) Indebtedness with respect to documentary letters of credit;

(j) capitalized leases and purchase money Indebtedness not to exceed Four
Hundred Thousand Dollars ($400,000) in the aggregate in any fiscal year secured
by Permitted Liens; and

(k) refinanced Permitted Indebtedness, provided that the amount of such
Indebtedness is not increased except by an amount equal to a reasonable premium
or other reasonable amount paid in connection with such refinancing and by an
amount equal to any existing, but unutilized, commitment thereunder.

“Permitted Investments” are:

(a) Investments existing on the Effective Date;

(b) (i) marketable direct obligations issued or unconditionally guaranteed by
the United States or its agencies or any State maturing within 1 year from its
acquisition, (ii) commercial paper maturing no more than 2 years after its
creation and having the highest rating from either Standard & Poor’s Corporation
or Moody’s Investors Service, Inc., and (iii) Bank’s certificates of deposit
maturing no more than 2 years after issue;

 

- 27 -



--------------------------------------------------------------------------------

(c) Investments approved by the Borrower’s Board of Directors or otherwise
pursuant to a Board-approved investment policy;

(d) Investments (i) in or to Borrower or any of its Subsidiaries which are
Guarantors or (ii) in or to any of Borrower’s Subsidiaries which are not
Guarantors in an amount not to exceed One Million Dollars ($1,000,000) per
month;

(e) Investments consisting of Collateral Accounts in the name of Borrower or any
Subsidiary so long as Bank has a first priority, perfected security interest in
such Collateral Accounts;

(f) Investments consisting of extensions of credit to Borrower’s or its
Subsidiaries’ customers in the nature of accounts receivable, prepaid royalties
or notes receivable arising from the sale or lease of goods, provision of
services or licensing activities of Borrower;

(g) Investments received in satisfaction or partial satisfaction of obligations
owed by financially troubled obligors;

(h) Investments acquired in exchange for any other Investments in connection
with or as a result of a bankruptcy, workout, reorganization or
recapitalization;

(i) Investments acquired as a result of a foreclosure with respect to any
secured Investment;

(j) Investments consisting of interest rate, currency, or commodity swap
agreements, interest rate cap or collar agreements or arrangements designated to
protect a Person against fluctuations in interest rates, currency exchange
rates, or commodity prices;

(k) Investments consisting of loans and advances to employees in an aggregate
amount not to exceed One Hundred Thousand Dollars ($100,000); and

(l) other Investments, if, on the date of incurring any Investments pursuant to
this clause (l), the outstanding aggregate amount of all Investments incurred
pursuant to this clause (l) does not exceed one percent (1.00%) of Borrower’s
consolidated total assets calculated as of the end of the immediately prior
fiscal quarter.

“Permitted Liens” are:

(a) (i) Liens securing Permitted Indebtedness described under clauses (b) and
(c) of the definition of “Permitted Indebtedness”, (ii) Liens arising under this
Agreement or other Loan Documents or (iii) Liens existing as of the Effective
Date and disclosed on the Perfection Certificate;

(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, provided that no notice of any such
Lien has been filed or recorded under the Internal Revenue Code of 1986, as
amended, and the Treasury Regulations adopted thereunder;

(c) Liens (including with respect to capital leases) (i) on property (including
accessions, additions, parts, replacements, fixtures, improvements and
attachments thereto, and the proceeds thereof) acquired or held by Borrower or
its Subsidiaries incurred for financing such property (including accessions,
additions, parts, replacements, fixtures, improvements and attachments thereto,
and the proceeds thereof) other than Accounts, Inventory, and Financed
Equipment, or (ii) existing on property (and accessions, additions, parts,
replacements, fixtures, improvements and attachments thereto, and the proceeds
thereof) when acquired other than Accounts, Inventory, and Financed Equipment,
if the Lien is confined to such property (including accessions, additions,
parts, replacements, fixtures, improvements and attachments thereto, and the
proceeds thereof);

 

- 28 -



--------------------------------------------------------------------------------

(d) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness it secures may not increase;

(e) leases or subleases of real property granted in the ordinary course of
business, and leases, subleases, non-exclusive licenses or sublicenses of
property (other than real property or intellectual property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Bank a security interest;

(f) (i) non-exclusive license of intellectual property granted to third parties
in the ordinary course of business, (ii) licenses of intellectual property that
could not result in a legal transfer of title of the licensed property that may
be exclusive in respects other than territory and that may be exclusive as to
territory only as to discreet geographical areas outside of the United States
and (iii) perpetual exclusive licenses with respect to fields of use outside of
the “aesthetic field of use”;

(g) leases or subleases granted in the ordinary course of Borrower’s business,
including in connection with Borrower’s leased premises or leased property;

(h) Liens in favor of custom and revenue authorities arising as a matter of law
to secure the payment of custom duties in connection with the importation of
goods;

(i) Liens on insurance proceeds securing the payment of financed insurance
premiums;

(j) customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee under an indenture or other similar agreement;

(k) Liens on assets acquired in mergers and acquisitions not prohibited by
Section 7 of this Agreement;

(l) Liens consisting of pledges of cash, cash equivalents or government
securities to secure swap or foreign exchange contracts or letters of credit;

(m) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;

(n) Liens in favor of other financial institutions arising in connection with
Borrower’s deposit or securities accounts held at such institutions;

(o) Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed One Hundred Thousand Dollars ($100,000) and which are not delinquent
or remain payable without penalty or which are being contested in good faith and
by appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;

(p) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

(q) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), contracts for the purchase of property, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case, incurred in the ordinary course of business and not
representing an obligation for borrowed money; and

(r) Liens not otherwise permitted, provided that (i) the amount of all such
Liens is not in excess of one percent (1.00%) of Borrower’s consolidated total
assets calculated as of the end of the immediately prior fiscal quarter (with
any such Lien valued as the amount of the obligation secured by such Lien) and
(ii) such Liens are subordinate in priority to Bank’s Lien hereunder.

 

- 29 -



--------------------------------------------------------------------------------

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of The Wall
Street Journal, becomes unavailable for any reason as determined by Bank, the
“Prime Rate” shall mean the rate of interest per annum announced by Bank as its
prime rate in effect at its principal office in the State of California (such
Bank announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors).

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

“Revolving Line” is an Advance or Advances in an amount equal to Twelve Million
Dollars ($12,000,000).

“Revolving Line Facility Fees” is defined in Section 2.4(b).

“Revolving Line Maturity Date” is August 30, 2016.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Secured Guaranty Documents” mean those certain Amended and Restated
Unconditional Guaranties, Amended and Restated Security Agreements and Amended
and Restated Intellectual Property Security Agreements dated as of the Effective
Date and executed by Guarantors in favor of Bank.

“Subordinated Debt” is (a) Indebtedness incurred by Borrower subordinated to
Borrower’s Indebtedness owed to Bank and which is reflected in a written
agreement in a manner and form reasonably acceptable to Bank and approved by
Bank in writing, and (b) to the extent the terms of subordination do not change
adversely to Bank, refinancings, refundings, renewals, amendments or extensions
of any of the foregoing.

“Subsidiary” means, with respect to any Person, any Person of which more than
50.0% of the voting stock or other equity interests (in the case of Persons
other than corporations) is owned or controlled directly or indirectly by such
Person or one or more of Affiliates of such Person.

“Term Loan” is a loan made by Bank pursuant to the terms of Section 2.1.2
hereof.

“Term Loan Maturity Date” is February 1, 2017.

“Term Loan Payment” is defined in Section 2.1.2(b).

 

- 30 -



--------------------------------------------------------------------------------

“Term Loan Prepayment Fee” is defined in Section 2.1.2(c)(ii).

“Total Consolidated Indebtedness” means outstanding Indebtedness for borrowed
money, including all outstanding Indebtedness for borrowed money under the Loan
Documents and all capital lease obligations.

“Tranche I” is defined in Section 2.1.2(a).

“Tranche I Term Loan Amount” is an amount equal to Twenty Seven Million Dollars
($27,000,000).

“Tranche II” is defined in Section 2.1.2(a).

“Tranche II Term Loan Amount” is an amount equal Three Million Dollars
($3,000,000).

“Transfer” is defined in Section 7.1.

[Signature page follows.]

 

- 31 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the effective Date.

BORROWER:

 

SOLTA MEDICAL, INC. By:   /s/ John F. Glenn Name:  

John F. Glenn

Title:  

CFO

BANK: SILICON VALLEY BANK By:  

/s/ David M. Sabow

Name:  

DAVID M. SABOW

Title:  

MANAGING DIRECTOR

Effective Date:    



--------------------------------------------------------------------------------

EXHIBIT A – COLLATERAL DESCRIPTION

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing or anything else contained herein to the contrary,
“Collateral” shall not include (i) property that is nonassignable by its terms
without the consent of the licensor thereof or another party, or equipment
subject to a lien described in subsection (c) of the defined term “Permitted
Liens” and subject to a negative pledge (but in each case, only to the extent
such prohibition on transfer or negative pledge is enforceable under applicable
law, including, without limitation, Sections 9406 and 9408 of the Code), or
(ii) property, the granting of a security interest therein is contrary to
applicable law, provided that upon the cessation of any such restriction or
prohibition, such property shall automatically become part of the Collateral;
(iii) more than sixty five percent (65%) of the presently existing and hereafter
arising issued and outstanding shares of capital stock owned by Borrower of any
Foreign Subsidiary which shares entitle the holder thereof to vote for directors
or any other matter; (iv) any Employment Wage/Benefit Payment Deposit Account;
or (v) any application for a trademark (including, without limitation,
intent-to-use trademark or service applications and any goodwill associated
therewith) that would otherwise be deemed invalidated, cancelled or abandoned
due to the grant of a Lien thereon unless and until such time as the grant of
such Lien will not affect the validity of such trademark. All defined terms
shall have the meanings ascribed in that certain Amended and Restated Loan and
Security Agreement between Debtor and Silicon Valley Bank dated August 30, 2013.



--------------------------------------------------------------------------------

EXHIBIT B

Loan Payment/Advance Request Form

DEADLINE FOR SAME DAY PROCESSING IS NOON P.S.T.*

 

Fax To:

   Date:                                      

LOAN PAYMENT:

SOLTA MEDICAL, INC.

 

From Account #                                                  

   To Account #                                                                

                                 (Deposit Account #)

                                   (Loan Account #)

Principal $                                                          

   and/or Interest $                                                            

Authorized Signature:                                                           

               Phone Number:                                                  

Print Name/Title:                                          
                         

  

LOAN ADVANCE:

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

From Account #                                                          

   To Account #                                                          

                                     (Loan Account #)

                                   (Deposit Account #)

Amount of Advance $                                         
                        

All Borrower’s representations and warranties in the Amended and Restated Loan
and Security Agreement are true, correct and complete in all material respects
on the date of the request for an advance; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date:

 

Authorized Signature:                                                          

               Phone Number:                                              

Print Name/Title:                                       
                            

  

OUTGOING WIRE REQUEST:

Complete only if all or a portion of funds from the loan advance above is to be
wired.

Deadline for same day processing is noon, P.S.T.

 

Beneficiary Name:                                                            

   Amount of Wire: $                                         
                         

Beneficiary Bank:                                                              

   Account Number:                                        
                            

City and State:                                        
                          

  

Beneficiary Bank Transit (ABA) #:                                 

   Beneficiary Bank Code (Swift, Sort, Chip, etc.):                        
            (For International Wire Only)

Intermediary Bank:                                              

   Transit (ABA) #:                                          
                            
For Further Credit to:                              
                                         
                                         
                                                                

Special Instruction:                                       
                                         
                                         
                                                           

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

Authorized Signature:                                               

   2nd Signature (if required):                                              

Print Name/Title:                                                      

   Print Name/Title:                                                            

Telephone #:                                              

   Telephone #:                 

 

* Unless otherwise provided for an Advance bearing interest at LIBOR.



--------------------------------------------------------------------------------

EXHIBIT C

BORROWER TO PROVIDE FORM OF SECRETARY’S CERTIFICATE FOR BANK REVIEW AND

APPROVAL



--------------------------------------------------------------------------------

EXHIBIT D - COMPLIANCE CERTIFICATE

 

TO:

  SILICON VALLEY BANK    Date:                                              

FROM:

  SOLTA MEDICAL, INC.   

The undersigned authorized officer of SOLTA MEDICAL, INC. (“Borrower”) certifies
that under the terms and conditions of the Amended and Restated Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (1) Borrower is
in complete compliance for the period ending                     with all
required covenants except as noted below, (2) there are no Events of Default,
(3) all representations and warranties in the Agreement are true and correct in
all material respects on this date except as noted below; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank. Attached are the
required documents supporting the certification. The undersigned certifies that
these are prepared in accordance with GAAP consistently applied from one period
to the next except (i) as explained in an accompanying letter or footnotes and
(ii) with respect to unaudited financials for the absence of footnotes and
subject to year-end adjustments. The undersigned acknowledges that no borrowings
may be requested at any time or date of determination that Borrower is not in
compliance with any of the terms of the Agreement, and that compliance is
determined not just at the date this certificate is delivered. Capitalized terms
used but not otherwise defined herein shall have the meanings given them in the
Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Monthly financial statements with Compliance Certificate    Monthly within 30
days    Yes  No Annual Financial Projections    Within 7 days of approval by
board    Yes  No 10-Q, 10-K and 8-K    Within 5 days after filing with SEC   
Yes  No Borrowing Base Certificate, A/R & A/P Agings, Deferred Revenue Report   
Monthly within 30 days    Yes  No

The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date (if no registrations, state
“None”)

 

 

 

 



--------------------------------------------------------------------------------

Financial Covenant

  

Required

   Actual      Complies

Minimum FCCR (measured quarterly)

   1.50 to 1.00      _____:1.00       Yes  No

Minimum Leverage Ratio (measured quarterly)

   not more than (i) 3.25 to 1.00 for the quarters ending September 30, 2013,
December 31, 2013, March 31, 2014 and June 30, 2014, (ii) 3.00 to 1.00 for the
quarters ending September 30, 2014 and December 31, 2014, (iii) 2.75 to 1.00 for
the quarters ending March 31, 2015 and June 30, 2015 and (iv) 2.50 to 1.00 for
the quarter ending September 30, 2015 and each calendar quarter thereafter     
_____:1.00       Yes  No

Minimum Liquidity (measured monthly)

   $12,500,000      $                   

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

SOLTA MEDICAL, INC.   BANK USE ONLY   Received by:
                                                  By:
                                                               AUTHORIZED SIGNER
Name:                                                           Date:
                                                                    Title:
                                                              Verified:
                                                                AUTHORIZED
SIGNER   Date:                                          
                            Compliance Status:         Yes     No



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:                     

 

I.   Fixed Charge Coverage Ratio (Section 6.7(a)) Required: 1.50 to 1.00 Actual:
  A.    Net Income    $                   B.    To the extent included in the
determination of Net Income         1.    The provision for income taxes   
$                      2.    Depreciation expense    $                      3.
   Amortization expense    $                      4.    Net Interest Expense   
$                      5.    non-cash compensation expenses or other non-cash
expenses or charges incurred during such period arising from the sale of stock,
the granting of stock options, stock appreciation rights and other similar
arrangements of Borrower and its Subsidiaries including non-cash changes to the
fair value of contingent consideration liabilities associated with LipoSonix and
Sound Surgical.    $                      6.    one-time transaction costs and
severance and transition costs associated with the acquisition of Sound Surgical
Technologies, Inc. in an amount not to exceed Three Million Dollars ($3,000,000)
   $                      7.    one-time severance costs with respect to the
termination of Borrower’s chief executive officer in an amount not to exceed One
Million Dollars ($1,000,000).    $                      8.    The sum of lines 1
through 7    $                   C.    Trailing twelve month EBIDTA (line A plus
line B.8)    $                   D.    Unfunded Capitalized Expenditures   
$                   E.    Cash Taxes    $                   F.    The sum of
Borrower’s trailing twelve (12) month principal and interests payments on Total
Consolidated Indebtedness    $                   G.    Fixed Charge Coverage
Ratio (the sum of line C minus line D minus line E all divided by line F)   
      ___:1.00

Is line G equal to or greater than 1.50 to 1.00?

 

             No, not in compliance                 Yes, in compliance



--------------------------------------------------------------------------------

II. Leverage Ratio (Section 6.7(b))

Required: not more than (i) 3.25 to 1.00 for the quarters ending September 30,
2013, December 31, 2013, March 31, 2014 and June 30, 2014, (ii) 3.00 to 1.00 for
the quarters ending September 30, 2014 and December 31, 2014, (iii) 2.75 to 1.00
for the quarters ending March 31, 2015 and June 30, 2015 and (iv) 2.50 to 1.00
for the quarter ending September 30, 2015 and each calendar quarter thereafter.

Actual:

 

  A.    Funded SVB Debt      $                  B.    EBITDA (line I.C. above)
     $                  C.    Leverage Ratio (line A divided by line B)     
    :1.00   

Is line C less than or equal to the amount required above?

 

             No, not in compliance                 Yes, in compliance

 

III.    Liquidity (Section 6.7(c))    Required: Twelve Million Five Hundred
Thousand Dollars ($12,500,000) at all times.    Actual:   

  A.    Aggregate value of the unrestricted balance sheet cash of Borrower   
$               B.    Availability Amount    $               C.    Liquidity
(line A plus line B)    $            

Is line C equal to or greater than Twelve Million Five Hundred Thousand Dollars
($12,500,000)?

 

             No, not in compliance                 Yes, in compliance



--------------------------------------------------------------------------------

EXHIBIT E

BORROWING BASE CERTIFICATE

Borrower: SOLTA MEDICAL, INC.

Lender: Silicon Valley Bank

Commitment Amount: $12,000,000

 

DOMESTIC ACCOUNTS RECEIVABLE   

1.

   Accounts Receivable (invoiced) Book Value as of                        
$                

2.

   Additions (please explain on reverse)    $                

3.

   Less: Intercompany / Employee Accounts / Non-Trade Accounts   
$                

4.

   NET TRADE DOMESTIC ACCOUNTS RECEIVABLE    $                 DOMESTIC ACCOUNTS
RECEIVABLE DEDUCTIONS (without duplication)   

5.

   Amounts over 90 days due    $                

6.

   Balance of 50% over 90 day accounts    $                

7.

   Contra/Customer Deposit Accounts    $                

8.

   Credit balances over 90 days    $                

9.

   Concentration Limits    $                

10.

   U.S. Governmental Accounts    $                

11.

   Promotion or Demo Accounts; Guaranteed Sale or Consignment Sale Accounts   
$                

12.

   Accounts with Progress/Milestone/Pre-billings; Contract Accounts   
$                

13.

   Accounts for Retainage Billing    $                

14.

   Trust Accounts    $                

15.

   Bill and Hold Accounts    $                

16.

   Unbilled Accounts    $                

17.

   Non-Trade Accounts    $                

18.

   Accounts with Extended Term Invoices (Over 90 days)    $                

19.

   Accounts subject to Chargebacks    $                

20.

   Disputed Accounts    $                

21.

   Deferred Revenue; if applicable    $                

22.

   Concentration Limits    $                

23.

   Other (please explain on reverse)    $                

24.

   TOTAL DOMESTIC ACCOUNTS RECEIVABLE DEDUCTIONS    $                

25.

   Eligible DOMESTIC Accounts (#4 minus #24)    $                

26.

   ELIGIBLE AMOUNT OF DOMESTIC ACCOUNTS (80% of #25)    $                

 

[Continued on following page.]



--------------------------------------------------------------------------------

FOREIGN ACCOUNTS RECEIVABLE   

27.

   Accounts Receivable (invoiced) Book Value as of                        
$                  

28.

   Additions (please explain on reverse)    $                  

29.

   Less: Intercompany / Employee Accounts / Non-Trade Accounts   
$                  

30.

   NET TRADE FOREIGN ACCOUNTS RECEIVABLE    $                   FOREIGN ACCOUNTS
RECEIVABLE DEDUCTIONS (without duplication)   

31.

   Amounts over 120 days due    $                  

32.

   Balance of 50% over 120 day accounts    $                  

33.

   Contra/Customer Deposit Accounts    $                  

34.

   Credit balances over 120 days    $                  

35.

   Foreign Invoiced Accounts    $                  

36.

   Concentration Limits    $                  

37.

   U.S. Governmental Accounts    $                  

38.

   Promotion or Demo Accounts; Guaranteed Sale or Consignment Sale Accounts   
$                  

39.

   Accounts with Progress/Milestone/Pre-billings; Contract Accounts   
$                  

40.

   Accounts for Retainage Billing    $                  

41.

   Trust Accounts    $                  

42.

   Bill and Hold Accounts    $                  

43.

   Unbilled Accounts    $                  

44.

   Non-Trade Accounts    $                  

45.

   Accounts with Extended Term Invoices (Over 120 days)    $                  

46.

   Accounts subject to Chargebacks    $                  

47.

   Disputed Accounts    $                  

48.

   Deferred Revenue; if applicable    $                  

49.

   Concentration Limits    $                  

50.

   Other (please explain on reverse)    $                  

51.

   TOTAL FOREIGN ACCOUNTS RECEIVABLE DEDUCTIONS    $                  

52.

   Eligible Foreign Accounts (#30 minus #51)    $                  

53.

   70% OF ELIGIBLE FOREIGN ACCOUNTS (70% of #52)    $                  

54.

   Maximum FOREIGN Availability    $  8,000,000

55.

   ELIGIBLE AMOUNT OF FOREIGN ACCOUNTS [Lesser of #53 or #54]   
$                   BALANCES   

56.

   Maximum Loan Amount    $12,000,000

57.

   Total Funds Available [the lesser of (i) #56 or (ii) the sum of #26 and #55]
   $                  

58.

   Present balance owing on Line of Credit    $                  

59.

   RESERVE POSITION (#57 minus #58)    $                  

[Continued on following page.]



--------------------------------------------------------------------------------

The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Amended and Restated Loan and Security
Agreement between the undersigned and Silicon Valley Bank.

 

     BANK USE ONLY COMMENTS:      Received
by:                                        
                                                                  AUTHORIZED
SIGNER      Date:                                   
                                                                                
By:                                     
                                                                 
Verified:                                  
                                                                          
Authorized Signer      AUTHORIZED SIGNER
Date:                                     
                                                             
Date:                                   
                                                                                
     Compliance Status:    Yes    No